Citation Nr: 0307492	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-27 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971, and from October 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
that, in part, denied a claim of entitlement to service 
connection for PTSD.  In September 1997, the veteran 
testified at a hearing at the RO.


FINDINGS OF FACT

1.  The veteran's alleged in-service stressor, involving an 
allegation of personal assault, has been corroborated by 
official records. 

2.  The veteran's diagnosis of PTSD has been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  If a reasonable doubt 
arises regarding such a determination, it will be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2002).

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 7, 1997, the effective date of the current 
version of this regulation, the old requirements for service 
connection for PTSD were very similar.  Service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  64 Fed. Reg. 
32,808 (June 18, 1999); 38 C.F.R. § 3.304(f) (effective prior 
to March 7, 1997).  The prior regulation, however, did not 
require that the PTSD diagnosis be in accordance with 
38 C.F.R. § 4.125(a) and DSM-IV, but rather provided that if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  The Board notes these regulatory 
changes because, when a regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, as is the case here, the version more 
favorable to the veteran should apply, unless Congress or the 
VA Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In the present case, the Board finds that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Furthermore, because the general requirements of the 
regulation have not been substantively changed, the Board 
further finds that the veteran was not prejudiced by not 
being formally apprised of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

If the claimant did not engage in combat with the enemy, or 
the veteran in fact did engage in combat with the enemy, but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board also notes that the regulation governing PTSD 
claims was amended for the second time during the pendency of 
the appeal.  The second amendment became effective March 7, 
2002.  See Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(to be codified as amended at 38 C.F.R. § 3.304(f)).  This 
amendment addresses the type of evidence that may be 
considered relevant in corroborating the occurrence of a 
stressor in claims of service connection for PTSD resulting 
from personal assault.  In this case, the veteran claims that 
his PTSD is the result of numerous stressors, one of which 
involves a personal assault that occurred while in service 
aboard the aircraft carrier USS Nimitz.  In this case, 
however, because service medical records tend to corroborate 
the occurrence of the personal assault, further corroborating 
evidence is not needed and this amendment does not 
substantively affect the veteran's claim.

In the veteran's case, he contends that he has PTSD as a 
result of stressors he experienced during service.  In 
support of his claim, the veteran has provided numerous 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service while aboard the USS Nimitz.  Based on a review of 
the evidence and resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for PTSD is 
warranted.  

The evidence of record contains an opinion from a May 1999 VA 
examiner that the veteran had PTSD based on incidents that 
the veteran experienced while serving aboard the USS Nimitz.  
At the May 1999 VA examination, the veteran reported that, in 
1975, a petty officer, who was the veteran's boss, got angry 
with the veteran one night and tried to slash the veteran's 
throat.  The veteran noted that the petty officer broke the 
skin on the veteran's neck.  Because the veteran does not 
assert that his in-service stressor is combat related and 
service records do not indicate he actually served in combat, 
its occurrence must be corroborated by credible supporting 
evidence.

In that regard, the record shows that, in May 2001, United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) verified that the veteran served on the USS 
Nimitz.  USASCRUR indicted that it had searched the available 
March-November 1975 deck logs of the USS Nimitz, the 
veteran's unit of assignment, but could not locate the decks 
logs from January through April or December of that year.  
Although USASCRUR could not verify, among other things, that 
the veteran was involved in any altercation with a petty 
officer, the veteran's service medical records include 
treatment for a neck injury while he was aboard the USS 
Nimitz.

Specifically, the service medical records show that, in 
December 1975, he was seen in the medical department on the 
USS Nimitz.  It was noted that the veteran came to sick bay 
with a puncture wound to the left side of the neck, and he 
had a superficial laceration on the upper left thigh.  Both 
wounds were cleansed and a dry sterile dressing applied.  The 
remaining service medical records are silent on the cause of 
the puncture wound.

The Board finds that the veteran's service medical records 
corroborate the veteran's report of an in-service stressor 
involving personal assault.  In other words, there is 
independent evidence of the occurrence of a stressful event, 
and the evidence implies the veteran's personal exposure to 
an in-service personal assault.  Although the veteran's 
service medical records do not specifically state the exact 
cause of the puncture wound to the left side of the neck and 
a left thigh laceration, the fact that he sought treatment 
for such a wound strongly suggests that he was in fact 
assaulted in the manner he described.  

Additionally, the record does not contain a contradictory 
reason as to why the veteran incurred a puncture wound to the 
left side of the neck.  The Board finds it curious that no 
reason is provided in the service medical records and finds 
that this lends support to the veteran's story that he was 
afraid of the petty officer and therefore might explain his 
withholding information regarding the cause of the neck 
wound.  In this regard, the Board notes that the Court has 
indicated that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  Moreover, the 
Court has held that corroboration of every detail is not 
required.  Suozzi, supra.  Based on these reasons, the Board 
finds that the veteran's service medical records are credible 
evidence that the personal assault that the veteran alleges 
did in fact occur.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In this regard, the Board finds that the totality of the 
evidence, including the evidence regarding corroboration of 
an in-service stressor and a nexus to military service, is in 
relative equipoise.  Consequently, with resolution of doubt 
in the veteran's favor, it may be concluded that the veteran 
has met the three requirements necessary to establish service 
connection for PTSD.  He has a diagnosis of PTSD, his in-
service non-combat stressor has been corroborated, and a 
medical professional has provided the necessary nexus between 
the current diagnosis of PTSD and the veteran's alleged 
stressor.  Consequently, the requirements of 38 C.F.R. 
§ 3.304(f) (2002) have been met.  Service connection for PTSD 
is warranted.  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

